This is the second appeal in this case, and the legal questions were considered and settled upon the former appeal, and the present decree seems to have been in conformity therewith. 202 Ala. 684, 81 So. 660.
It is chiefly urged upon the present appeal that the trial court erred in requiring the appellant Wooten to account for the rent for the appellee's 40 acres for the year 1916, and in taxing the said appellant with the costs. We think that the evidence fully justified the action of the trial court in this respect, and the decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and BROWN, JJ., concur.